Title: To John Adams from Edmund Jenings, 21 July 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels July. 21. 1780
     
     I have had the Honour of receiving your Excellencys Letter of the 14th Instant: in Answer to which, I can only return your Excellency my most humble Thanks and assure you that the Confidence, with which I am honored, shall not be Abusd by me, and Care shall be taken, that it shall not be so by any One Else. I will Keep together what I receive from Your Excellency, to be returnd to You or your Order on demand, and in the mean while your Signature shall be most carefully erased from all your Letters. I have remarked, in the History of Mankind, much Abuse and Mischief resulting from the discovery of Confidential Communications and have even felt it myself in these troublesome Times, and therefore have had it in my Mind for some time to take the Liberty of suggesting to your Excellency the Expediency of writing under feignd Names.
     Your Excellencys early concern and intimate acquaintance with the great Transactors of the Times must have given you more than Ordinary Knowledge of Men and things. I am Happy, when you Communicate any thing to me relative to them; as I find my mind enlarged and Strengthned by such means. I have heard much of the Glorious Patriots, who have signalizd themselves in the Cause of their Country; but my Information has been general and therefore by no means sufficient to Satisfy me. Your Excellency however flatters me much with your promise of making me more acquainted with them. There is a Mr. Emmery here, a refugee Merchant of Boston, with whom I sometimes talk of the beginning of these troubles—He is one of the proscribed—but at the same time a Moderate and Candid Man—when He speaks of your Excellency He does it with much Respect.
     I have receivd from your Excellency five Sheets entitled a Translation, and two Letters of Observations on Mr. Galloways Pamphlet—which I will take Care shall be sent to England; but not having yet had an Opportunity of conveying them by a safe Hand, and not having had an Account of the receipt of Mr. Dana Character and the Letters to Mr. Wyth and the Report of the Convention &c. (at which I am Surprizd) I have hitherto deferrd it.
     I agree with your Excellency, that these Things will have but little Effect in England, but to rise in Judgment against it in future, but they will operate in other places, for the Meridian of which, they are well Calculated. If I was in England, there are many things, that might be done of this Nature, which appearing at the Moment might have more Effect—for which purposes I frequently wish myself there.
     I am much pleased to find it was in the Contemplation of the Northern Powers to take our part 18 Months Ago. It shews that there Conduct now is founded on something more than the present insulting behaviour of England. But if it is So, it appears to me much too irresolute and Indecisive—if they would Act with half the Peremptoriness of England, this Business would be soon finishd; at present great Advantage is taken of their Backwardness—the American Independance ought to be immediately Acknowledged, all Trade with England for Naval Stores prohibited and the English Ships now in the Baltic stopped—I trust that the Russian Fleet has orders to Act immediately in Conjunction with France Spain and Holland, or Else the Time for Action will be over.
     I was surprizd at the News from Holland, that many of the English Rioters had been seized there. I thought at first it proceeded from Complaisance to England—but it turns out to be a Mere Dutch Trick. They are seized as Vagabonds, and will be sent to Batavia to settle that Province—No Uncommon Maneuvre in Holland.
     Hearing that the Dutch are much alarmed at the Event of Charles Town (being imposed on by the boastings of England) I shewed to Mr. L. something I had drawn up to wipe away unfavorable Impressions. He has given the Heads thereof to be inserted in their Papers, and by the next post I shall send fuller Observations to be printed and dispersed there. I shall take the Liberty of sending to your Excellency a Copy thereof, which I trust will meet with your Excellencys Approbation.
     I am fearful that Admiral Greaves will interrupt Monsr. Ternays Operation.
     I Know not whether your Excellency has sent to Madrid the Account and Description of Hussey. There is certainly a person of that Name formerly connected with the Spanish Embassadours family at London—He holds a correspondence with England. I beg He may be attended to.
     
     I am Sir your Excellencys Most Devoted & Obt. Humble servt.
     
      E. Freeman
     
    